` FOR IMMEDIATE RELEASE Investor Relations Contact: Stephen A. Fowle October 27, 2011 (302) 571-6833 sfowle@wsfsbank.com Media Contact: Stephanie Heist (302) 571-5259 sheist@wsfsbank.com WSFS REPORTS 3rd QUARTER 2$0.70, A 27% INCREASE OVER PRIOR QUARTER REVENUES CONTINUE TO GROW, DRIVEN BY INVESTMENTS IN FRANCHISE WILMINGTON, Del., WSFS Financial Corporation (NASDAQ: WSFS), the parent company of WSFS Bank, reported net income of $6.8 million, or $0.70 per diluted common share for the third quarter of 2011 compared to net income of $5.5 million, or $0.55 per diluted common share for the second quarter of 2011, and net income of $8.2 million, or $0.94 per diluted common share for the third quarter of 2010.(The results for the third quarter of 2010 were enhanced by a $0.38 per diluted common share, one-time loss recovery.) Net income for the first nine months of 2011 was $16.5 million, or $1.66 per diluted common share, a 25% increase over $1.33 per diluted common share, or net income of $12.0 million reported for the first nine months of 2010. Highlights: · Total net revenue for the third quarter of 2011 grew $1.9 million, or 4% (16% annualized), from the second quarter of 2011, and $4.5 million, or 10%, from the third quarter of 2010 driven by increases in both net interest income and fee income. · Net interest margin continued to expand, increasing two basis points to 3.63% for the third quarter of 2011 from 3.61% for the second quarter.Net interest income increased $1.0 million, or 3% (13% annualized), from the second quarter. 1 · Noninterest income grew $895,000, or 6% (22% annualized), from second quarter 2011 levels and was a robust 34% of total net revenue. · Commercial and Industrial (“C&I”) loans increased $66.5 million, or more than 5% (20% annualized), from June 30, 2011, representing the largest increase in C&I loans since the first quarter of 2009. · Nonperforming assets declined modestly and most other asset quality indicators continued to be relatively stable.The provision for loan losses of $6.6 million for the third quarter of 2011 declined from $8.6 million in the second quarter of 2011 and $10.0 million in third quarter of 2010.Total credit costs of $8.4 million decreased $1.8 million from the second quarter of 2011 and $2.5 million from the third quarter of 2010. · WSFS declared a quarterly common dividend of $0.12 per share. Notable items: · WSFS realized $1.9 million, or $0.14 per diluted share (after-tax), in net gains on securities sales, reflecting continued prudent mortgage-backed securities (“MBS”) portfolio management. · The Company’s previously disclosed “Right Here” advertising campaign totaled $961,000, or $0.07 per diluted common share (after tax), in marketing costs during the quarter. · The Company recorded a net benefit of $376,000, or $0.04 per diluted common share, resulting from the resolution of certain tax related items. · Taken together these above “Notable items” added a net$0.11 in diluted EPS to the third quarter of 2011 results, compared to a net add of $0.14 in the second quarter of 2011 and a net add of $0.54 in the third quarter of 2010 for similar items. (q) CEO outlook and commentary: “We are pleased to report strong earnings per share growth in the third quarter and a robust increase in our ROA,” said Mark A. Turner, President and CEO.“Despite the headwinds of a slow economy, our earnings growth was the result of solid increases 2 in operating income and decreases in credit costs.Even adjusted for the net benefit we received from several notable items, such as securities gains, bottom-line earnings improved substantially this quarter, with a resulting adjusted diluted EPS of $0.59 compared to similarly adjusted results of $0.41 last quarter and $0.40 this quarter last year. (q) “Our growth is the result of the investment we have made in our markets in response to disruption and consolidation in the banking industry.However, this level of growth is only possible with the dedication of our engaged Associates delivering on our brand promise, We Stand For Service, and creating customer advocates.For the third year in a row, WSFS was named the ‘Top Workplace’ in Delaware in an independent survey and we continue to score at ‘World Class’ levels in Gallup customer engagement surveys.Both measures are critical to our corporate strategy and both are measures we consider leading indicators of our success. “This success was demonstrated by the continued growth of our loan portfolio from market share gains, with C&I lending increasing at the strongest rate we have seen in more than two years and the overall loan portfolio showing net growth, despite intentional decreases in mortgage and construction lending.We also continued our fundamental core deposit growth at a significant pace.This growth was recognized in recently released FDIC data which showed us overtaking third place in traditional bank market share in Delaware. “Credit management and asset disposition efforts also led to continued stabilization in key asset quality metrics.Nonperforming assets declined modestly again this quarter and the delinquency rate remained at low levels and relatively flat compared to the prior quarter. “Our success this quarter continues to reflect our ongoing credit management and the investments we have made as we pursue a window of opportunity in our Delaware and Southeastern Pennsylvania markets.” 3 Third Quarter 2011 Discussion of Financial Results Net interest margin and net interest income expanded from prior quarter levels The net interest margin for the third quarter of 2011 was 3.63%, a two basis point increase from 3.61% reported for the second quarter of 2011.Net interest income for the third quarter was $32.2 million, and increased $1.0 million, or 3% (13% annualized), from the second quarter of 2011.Compared to the third quarter of 2010, net interest margin increased two basis points and net interest income increased $2.0 million, or 7%. The linked-quarter increase in net interest margin and net interest income is the result of an improving loan mix and effective management of funding costs, both deposit pricing and wholesale funding rates. Customer funding continued to increase While still showing strong fundamental growth, increases in customer funding in the third quarter of 2011 were muted by expected volatility in two large trust accounts. Total customer funding was $2.8 billion at September 30, 2011, an increase of $21.9 million, or 1% (3% annualized), over levels reported at June 30, 2011.Core deposit accounts grew $5.6 million, as growth of $48.1 million in money market accounts, including a $29.3 million increase in public fund accounts, was mostly offset by a decrease in demand accounts due to $80.7 million of anticipated outflows in two large trust relationships (one transferred into assets under our management and one disbursed to beneficiaries of a class action lawsuit).Adjusted for these two decreases, core deposits increased $86.3 million, or 4% (18% annualized). Customer funding increased $275.2 million, or 11%, over balances at September 30, 2010.This growth was mainly in core deposit accounts.Year-over-year growth included a $175.2 million increase from the Christiana Bank & Trust (“CB&T”) acquisition in December, 2010. 4 The following table summarizes current customer funding balances and composition compared to prior periods. At At At (Dollars in thousands) September 30, 2011 June 30, 2011 September 30, 2010 Noninterest demand $ 18 % $ 20 % $ 18 % Interest-bearing demand 13 12 11 Savings 13 14 10 Money market 27 25 27 Total core deposits 71 71 66 Customer time 28 28 31 Total customer deposits 99 99 97 Customer sweep accounts 1 1 3 Total customer funding $ 100 % $ 100 % $ 100 % 20% annualized C&I loan growth drove continued increases in the loan portfolio Total net loans were $2.7 billion at September 30, 2011, an increase of $25.7 million compared to the prior quarter-end, mainly due to an increase in C&I loans which grew $66.5 million, or 20% annualized from June 30, 2011.This growth was partially offset by decreases of $43.8 million in other loan categories, including the continued intentional reduction of construction and residential mortgage loans. Net loans increased $177.5 million compared to September 30, 2010, including an increase of $106.2 million related to the CB&T acquisition in the fourth quarter of 2010. Excluding acquired balances, loans grew $71.3 million, or 3%, and C&I loans, the focus of franchise growth efforts, grew $210.3 million, or 18%. Loan growth was negatively impacted by the purposeful reductions of both $72.1 million in construction loans (a 39% decrease) and $44.0 million in residential mortgage loans (a 13% decrease). Construction loans now total $111.5 million, or only 4% of gross loans, with residential construction loans (a subset of that total) now $45.4 million or less than 2% of gross loans. 5 The following table summarizes current loan balances and composition compared to prior periods. At At At (Dollars in thousands) September 30, 2011 June 30, 2011 September 30, 2010 Commercial & industrial $ 53 % $ 51 % $ 48 % Commercial real estate 23 24 22 Construction (1) 4 5 7 Total commercial loans 80 80 77 Residential mortgage 11 11 14 Consumer 11 11 12 Allowance for loan losses ) (2
